Judgment affirmed, with costs. No opinion. Lazansky, P. J., Hagarty, Seeger and Carswell, JJ., concur; Young, J., dissents, being of opinion that the misrepresentation was immaterial. The factory number and the motor number were correctly given in the policy. The car was also correctly stated to be a master six Buick. The only mistake was that the car was described as a model 25-50 seven-passenger sedan when in fact it was a model 25-51 five-passenger sedan. The factory number and the motor number given in the policy were sufficient for identification.